DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1 and 10-16.

Applicants' arguments, filed 03/12/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2005/0276833, Dec. 15, 2005) in view of Soley Astals et al. (US 2017/0333491, Nov. 23, 2017), Schreiber et al. (US 2005/0124705, Jun. 9, 2005), and Friedman (US 2015/0202139, Jul. 23, 2015).
Fowler discloses a skin care composition that is an emulsion formulation comprising an aqueous phase, an oil phase, at least one emulsifier, and an ethylenediamine/neopentylglycol/stearyl hydrogenated dimer dilinoleate copolymer water resistance forming agent (abstract). The emulsion may be an oil-in-water emulsion (¶ [0019]). Suitable emulsifiers include an Acrylate/C10-C30 alkyl acrylate cross polymer (i.e. viscosity donor) (¶ [0022]). An emollient may be included in the composition to smooth and soften the skin. Suitable emollients include cocoa butter (i.e. butter from the Brazilian biodiversity) (¶ [0035]). An antioxidant may be included in the composition to reduce oxidation reactions in skin tissue. Suitable antioxidants include green tea extract (¶ [0043]). A humectant may also be included in the composition as a moistening agent. Suitable humectants include sorbitol (¶ [0038]). The emulsion may contain any of a number of desired “active” ingredients, including anti-aging agents (¶ [0019]). The composition may contain a wide range of additional, optional components such as preservatives (i.e. cosmetically acceptable carrier), pH adjusters (i.e. cosmetically acceptable carrier), sunscreen agents, absorbents, and skin-conditioning agents (¶ [0032]). 

	However, Soley Astals et al. disclose wherein UplevityTM is an anti-wrinkle and/or anti-aging agent (¶ [0071]).
	As evidenced by Prospector®, UplevityTM comprises water, acetyl tetrapeptide-2 and caprylyl glycol.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Fowler discloses wherein the composition may comprise anti-aging agents. Accordingly, it would have been obvious to have incorporated a complex of acetyl tetapeptide-2/caprylyl glycol/water into the composition of Fowler since it is a known and effective anti-aging agent as taught by Soley Astals et al.
The combined teachings of Fowler and Soley Astals et al. do not disclose wherein the composition comprises glyceryl stearate citrate.
	However, Schreiber et al. disclose an oil-in-water emulsion comprising at least one oil-in-water emulsifier for use in cosmetic and dermatological applications (abstract). Suitable oil-in-water emulsifiers include glyceryl stearate citrate (claim 10). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Fowler discloses wherein the composition may comprise at least one emulsifier. Accordingly, it would have been obvious to have incorporated glyceryl stearate citrate into the composition of Fowler since it is a known and effective emulsifier for oil-in-water emulsions as taught by Schreiber et al.

However, Friedman disclose a formulation for skin care (abstract). The composition can be formulated as an oil-in-water emulsion (¶ [0075]). The composition may comprise at least one photostabilizer (claim 1). Photostabilizers are primarily used to reduce the breakdown of sunscreens under prolonged exposure to UV light (¶ [0059]). Suitable photostabilizers include bisoctrizole (¶ [0061]). Cosmetic ingredients that may be used in the composition include absorbents (e.g. aluminum starch octernylsuccinate) and skin conditioning agents (e.g. bisabolol) (¶ [0092]). 
The composition of Fowler comprises sunscreen agents. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated bisoctrizole into the composition of Fowler motivated by the desire to reduce the breakdown of the sunscreen agents under prolonged exposure to UV light as taught by Friedman. 
Fowler discloses wherein the composition may comprise absorbents and skin conditioning agents. Accordingly, it would have been obvious to have incorporated aluminum starch octenylsuccinate (i.e. sensory modifier) and bisabolol (i.e. active ingredient for stimulating skin regeneration) into the composition of Fowler since they are known and effective absorbents and skin conditioning agents, respectively, as taught by Friedman.
. 

2.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2005/0276833, Dec. 15, 2005) in view of Soley Astals et al. (US 2017/0333491, Nov. 23, 2017), Schreiber et al. (US 2005/0124705, Jun. 9, 2005), Friedman (US 2015/0202139, Jul. 23, 2015), and further in view of Prendergast (US 2014/0234236, Aug. 21, 2014).
	The teachings of Foweler, Soley Astals et al., Schreiber et al., and Friedman are discussed above. Foweler, Soley Astals et al., Schreiber et al., and Friedman do not disclose a system of compositions. 
	However, Prendergast disclose a skin care system that includes a day and a night skin cream composition. The day skin cream composition provides protection from UV radiation and the night skin cream composition contains no sun protection ingredients and elevated levels of nutrients (abstract). The complimentary creams work together to produce a result greater than would be achieved by using either one separately (¶ [0008]).
	It would have been prima facie obvious to one of ordinary skill in the art to have a skin care system of compositions comprising the composition of Fowler since the use of a system of compositions produces a skin care result greater than what would be achieved using a single composition as taught by Prendergast. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Conclusion
Claims 1 and 10-16 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612